COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00062-CV


Lloyd Walterscheid & Walterscheid          §   From the 235th District Court
Farms, LLC
                                           §   of Cooke County (CV15-00678)
v.
                                           §   August 2, 2018

Danny Walterscheid                         §   Opinion by Justice Pittman


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Lloyd Walterscheid & Walterscheid

Farms, LLC shall jointly and severally pay all of the costs of this appeal, for which

let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman